DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auradkar et al. (hereinafter Auradkar, US 20170004430).

Regarding claim 1, Auradkar discloses:
a computer-implemented method (see at least Fig. 10 and ph. [0156] – [0165] disclose such a method), comprising:
providing one or more computer-readable memory devices storing a simulation
model of a computing system that includes a plurality of computing system components, the computing system components including a plurality of interconnected computing devices, the simulation model including virtual components comprising types and relationships between types (at least Fig. 1 – 3 and ph. [0052] – [0062] disclose such a simulation model of a computing system with components of a system that when modeled produces virtual components of the computing system);
obtaining a simulation scenario comprising a plurality of simulation steps, each step related to a state of a virtual component included in the simulation model (see at least Fig. 10 ;
executing the simulation scenario against the simulation model to produce a simulation result (see at least Fig. 10 and ph. [0156] – [0165] where the simulation produces comparison data/results):
analyzing the simulation result to determine at least one computing system modification (see at least Fig. 10 and ph. [0156] – [0165] where the simulation produces may be modified as a result of information learned as a result of the simulation process):
modifying the computing system according to the determined at least one computing system modification (see at least Fig. 10 and ph. [0156] – [0165] where the simulation continues to run with the new and/or updated and / or modified data also see at least ph. [0145]).

Regarding claim 8, Auradkar discloses:
a system, comprising:
one or more processor circuits;
one or more memory devices connected to the one or more processor circuits, the
one or more memory devices (at least Fig. 1 – 3 and ph. [0052] – [0062] disclose such computing system) storing:
a graph database that comprises a simulation model of a computing system, the computing system comprising a plurality of computing system components, the computing system components including a plurality of interconnected computing devices, the simulation model including virtual components comprising graph vertices and interconnecting graph edges (at least ph. [0127] disclose graphs produced from results of the simulation system and at least ph. [0253] discloses that the results from previous runs of the simulation may be used as benchmarks for subsequent simulation runs (therefore the results are stored) and therefore stored in a datastore/database used by the system and these would include all the components shown and established in at least Fig. 1 – 3 and ph. [0052] – [0062]); and
computer program logic for execution by the one or more processor circuits, the computer program logic (see at least Fig. 10 and ph. [0156] – [0165] where the method described and disclosed requires such logic executed by one or more processors to function) comprising:
a component mapper configured to map one or more properties of each of the plurality of computing system components to one or more properties of a corresponding plurality of virtual components included in the simulation model (Fig 12 and ph. [0176] – [0183] disclose mapping of different components as part of the benchmarking process of the virtual simulation system and their respective points of interest / properties);
a simulator configured to execute a simulation scenario against the simulation model to produce a simulation result, the simulation scenario comprising a plurality of simulation steps, each step related to a state of a virtual component included in the simulation model (see at least Fig. 10 and ph. [0156] – [0165] disclose simulations that will be run, each being a particular simulation run/its own scenario where the results are compared and individual parts/components of the simulation are considered);
a computing system test component configured to:
apply a state change to at least one of the plurality of computing system components, the state change corresponding to a simulation step of the simulation scenario (see at least Fig. 10 and ph. [0156] – [0165] where the simulation can later be run with changes applied, which affect the state of the components);
monitor a state of at least one of the plurality of computing system components to determine a test result (the representations of the simulation are constantly being adjusted as a result of the effects of the components and conditions have on each other); and
a computing system analyzer configured to determine at least one modification to the computing system based at least in part on the simulation result or the test result (see at least Fig. 10 and ph. [0156] – [0165] where the system can modify any number of the system inputs through any number of simulation runs).

Regarding claim 14, Auradkar discloses:
a computer program product comprising a computer-readable memory device having computer program logic recorded thereon that ,when executed by at least one processor of a computing device causes the at least one processor to perform operations (at least Fig. 1 – 3 and ph. [0052] – [0062] disclose such a product that requires such a memory executed by at least one processor to perform its functions as disclosed), the operations comprising:
accessing a simulation model of a computing system comprising a plurality of computing system components, the computing system components including a plurality of interconnected computing devices, the simulation model including virtual components comprising types and relationships between types (at least ph. [0127] disclose graphs produced from results of the :
obtaining a simulation scenario comprising a plurality of simulation steps, each step related to a state of a virtual component included in the simulation model (at least Fig. 10 and ph. [0156] – [0165] disclose that simulation settings are established for a simulation before it is run (therefore a scenario is obtained);
executing the simulation scenario against the simulation model to produce a simulation result analyzing the simulation result to determine at least one computing system modification (at least Fig. 10 and ph. [0156] – [0165] disclose simulations run and compared to expected results and then can be modified later for subsequent runs):
modifying the computing system according to the determined at least one computing system modification (at least Fig. 10 and ph. [0156] – [0165] disclose simulations run and compared to expected results and then can be modified later for subsequent runs).

Regarding claims 2, 9 and 15 the rejections of claims 1, 8 and 14 are incorporated and Auradkar discloses:
the computing system comprises a cloud computing services platform (see at least Fig. 10 and ph. [0156] – [0165] describes a networked system that can be used over the internet / cloud simulation environment).

Regarding claims 3 and 16, the rejections of claims 1 and 14 are incorporated and Auradkar discloses:
the simulation model is based at least in part on an instance of a graph database wherein the types comprise graph vertices, and the relationships comprise graph edges (ph. [0127] disclose graphs produced from results of the simulation and those results like the results of the simulation previously mentioned can be used in subsequent runs of the dynamic simulation process described in at least Fig. 10 and ph. [0156] – [0165] and the nodes/vertices of the graph are of different categories/types and the rules / relationships that determined the nodes connections are edges).
Regarding claims 4, 10 and 17 the rejections of claims 1, 8 and 15 are incorporated and Auradkar discloses:
the computing system components comprise one or more: computer services, computer servers, rack of computer servers, datacenters including racks of computer servers, client computing devices, virtual machines, network infrastructure components, storage components, software components, electrical system components, building mechanical components, heating, venting and air conditioning components, lighting components, security system components, or system monitoring components (at least ph. [0033] discloses servers as a component/category considered by the model simulation).

Regarding claims 5, 11 and 18 the rejections of claims 1, 8 and 14 are incorporated and Auradkar discloses:
the simulation scenario comprises simulation steps to simulate at least one of the following:
computing system failure mode scenarios;
computing system inventory management scenarios (see at least ph. [0164]);
computing system security scenarios; or
computing system component failure scenarios.

Regarding claims 6, 12 and 19 the rejections of claims 1, 8 and 14 are incorporated and Auradkar discloses:
modifying the computing system according to the determined at least one computing system modification comprises at least one of the following:
physically modifying or replacing at least one computing system component:
removing at least one redundant computing system component;
adding additional computing system components;
reconfiguring operating settings of at least one computing system component;
modifying inventory procedures of the computing system (see at least Fig. 10 and ph. [0156] – [0165] where the simulation continues to run with the new and/or updated and / or modified data also see at least ph. [0145]): or
configuring the computing system to automatically generate a notification in response to a detected computing system state.

Regarding claims 7, 13 and 20 the rejections of claims 1, 8 and 14 are incorporated and Auradkar discloses:
the computing system components further comprise at least one of: a database or a database table (see at least ph. [0166] for database table used as part of the system).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194